FILED
                             NOT FOR PUBLICATION                             APR 26 2012

                                                                         MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                       U .S. C O U R T OF APPE ALS




                             FOR THE NINTH CIRCUIT



AARON SHAUN HARPER,                               No. 08-16547

               Plaintiff - Appellant,             D.C. No. 2:04-CV-00339-FCD-
                                                  JFM
  v.

DENISE L. HARMON, Supervising Cook;               MEMORANDUM *
et al.,

               Defendants - Appellees.



                    Appeal from the United States District Court
                        for the Eastern District of California
                   Frank C. Damrell, Jr., District Judge, Presiding

                              Submitted April 17, 2012 **

Before:        LEAVY, PAEZ, and BEA, Circuit Judges.

       Aaron Shaun Harper, a California state prisoner, appeals pro se from the

district court’s judgement as a matter of law in his 42 U.S.C. § 1983 action alleging

violations of his constitutional rights arising from a prison disciplinary proceeding.


          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
We have jurisdiction under 28 U.S.C. § 1291. We review de novo, Summers v.

Delta Air Lines, Inc., 508 F.3d 923, 926 (9th Cir. 2007), and we affirm.

      The district court properly entered judgment as a matter of law on Harper’s

claim that his confinement in administrative segregation on false charges violated

his due process rights. See Sandin v. Conner, 515 U.S. 472, 486 (1995)

(“discipline in segregated confinement did not present the type of atypical,

significant deprivation” required to create a liberty interest); see also Serrano v.

Francis, 345 F.3d 1071, 1078 (9th Cir. 2003) (procedural protections apply to

disciplinary proceedings “only when the disciplinary action implicates a protected

liberty interest”). Even assuming that there was a liberty interest at stake, the

evidence showed that prison officials afforded Harper with all the process that he

was due. See Wolff v. McDonnell, 418 U.S. 539, 563-66 (1974) (setting forth due

process requirements in prison disciplinary proceedings).

      The district court did not abuse its discretion by failing to grant a

continuance sua sponte when one of Harper’s witnesses was medically unavailable

at trial, particularly where Harper did not show that he suffered prejudice. See

United States v. Orlando, 553 F.3d 1235, 1237 (9th Cir. 2009) (reviewing for an

abuse of discretion the decision to grant or deny a continuance, “even where, as

here, no motion for continuance was made”); United States v. Flynt, 756 F.2d


                                           2
1352, 1359 & n.7 (9th Cir. 1985) (setting forth factors to consider in reviewing

denials of requests for continuances).

      AFFIRMED.




                                          3